Citation Nr: 0402635	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Propriety of a reduction from a 10 percent rating to a 
noncompensable rating for bilateral hearing loss. 

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969, and from February 1970 to February 1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

1.  By rating decision dated in June 2002, the RO reduced the 
rating for bilateral service-connected hearing loss from a 10 
percent rating to a 0 percent (noncompensable) rating, 
effective from May 17, 2002.  

2.  The reduction of the evaluation for bilateral hearing 
loss from 10 percent to a noncompensable rating did not 
result in a reduction in the overall compensation payments 
being made to the veteran, because the RO also granted 
service connection for another disability at a rating of 100 
percent in the June 2002 rating decision, effective from a 
date earlier than the subject reduction. 

3.  Hearing acuity is at Level I in the right ear and at 
Level II in the left ear.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral hearing loss 
from 10 percent to 0 percent was properly effectuated, and 
was supported by the competent evidence of record.  
38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e), 
3.344(a), (c) (2003).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85, 4.86, 4.87; 
Diagnostic Code (DC) 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claim file to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete, as the veteran was recently 
afforded a VA audiometric examination which, as will be 
explained below, is the principal evidence to consider in 
adjudicating the matter on appeal.  By virtue of  rating 
decision dated in June 2002 and Statement of the Case (SOC) 
dated in March 2003, he has essentially been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the March 2003 SOC.  In 
addition, the veteran was advised of the provisions of the 
VCAA in that SOC.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.

In the present case, the veteran has been informed on 
multiple occasions, including by his rating decision and the 
SOC, of the types of evidence which would be necessary to 
substantiate his claim, and the RO has obtained clinical 
records pertinent to his claim.  This evidence was duly 
considered by the RO when it issued the March 2003 SOC.  

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more evidentiary or 
procedural development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003). 



II.  Legal Criteria/Analysis

A.  Propriety of the Reduction of the 10 Percent Rating to 0 
Percent

Pursuant to the provisions of 38 C.F.R. § 3.105(e), where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  (Emphasis added).  The beneficiary will 
be notified at his/her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  

Turning to a brief summary of the procedural posture of this 
case, the RO issued a rating decision in January 1981 that 
granted service connection for bilateral hearing loss, at 
which time a noncompensable rating was assigned.  This rating 
was increased to 10 percent, effective from March 30, 1993, 
by a September 1993 rating decision.  After the veteran filed 
a claim in April 2001 seeking, in part, an increased rating 
for his bilateral hearing loss, the RO issued a rating 
decision dated in June 2002 that reduced the evaluation of 
the veteran's bilateral hearing loss from 10 percent to 0 
percent disabling, effective from May 17, 2002.  The RO also 
granted service connection for post-traumatic stress disorder 
(PTSD) in that same June 2002 rating decision, at a 
disability rating of 100 percent, effective from August 9, 
1999.

Given the assignment of the100 percent rating for PTSD by way 
of the June 2002 rating decision, the veteran did not 
experience an actual diminution in the monthly compensation 
checks which he had been receiving as a result of the 
reduction in the rating assigned for bilateral hearing loss.  
Thus, because the net result of the June 2002 rating decision 
was to increase the combined rating for his several service-
connected disabilities, the RO properly determined that the 
special notice procedures in 38 C.F.R. § 3.105(e) were 
inapplicable.  See VAOPGCPREC 71-91 (Nov. 7, 1991); see also 
VAOPGCPREC 29-97 (Aug. 7, 1997).  

Having decided that the procedures required to reduce the 
veteran's disability rating for his service-connected 
bilateral hearing loss were correctly followed by the RO, the 
Board also finds that, with regard to the question of whether 
the medical evidence supported the reduction of the 10 
percent disability evaluation, given the audiometric findings 
from the May 2002 VA audiometric examination, the RO 
correctly determined that the service-connected bilateral 
hearing loss did not warrant a compensable rating.  A more 
detailed discussion of those findings is contained in the 
section below. 

B.  Entitlement to an Increased (Compensable) Rating

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998). 

The VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Rating Schedule) provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  The 
horizontal row represents the ear having the poorer hearing, 
and the vertical column represents the ear having the better 
hearing.  Id.

Notwithstanding the above, regulations codified at 
38 C.F.R. § 4.86 provide for two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85, due 
to the fact that the speech discrimination test may not 
reflect the severity of communicative functioning which these 
veterans experience.  Under 38 C.F.R. § 4.86(a), when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  
38 C.F.R. § 4.86(b). 

Applying the pertinent criteria above to the instant case, 
the most relevant evidence to consider is contained in the 
reports from the most recent VA audiological evaluation, 
conducted in May 2002.  See Francisco v. Brown, 7 Vet. App. 
at 55 (1994); Lendenmann, 3 Vet. App. at 345, 349.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
70
75
LEFT
20
15
60
75
80

The average pure tone threshold deficit was 54 in the right 
ear and 58 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in each ear.  These 
findings correlate to hearing acuity of Level I in the right 
ear and Level II in the left ear under the rating criteria 
discussed above.  More to the point, they do not represent 
exceptional hearing loss as described by 38 C.F.R. § 4.86, 
and are noncompensable under Table VII.  

In short, and as indicated above, ratings for hearing loss 
are determined by a "mechanical" application of the ratings 
schedule to audiometric findings.  Lendenmann, 3 Vet. App. at 
345.  Application of the ratings schedule to the above 
audiometric findings simply does not warrant the assignment 
of a compensable rating.  

Also considered by the Board are the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bilateral hearing loss is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.
 
The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is more 
severe than is contemplated by the noncompensable rating 
currently assigned, his lay assertions as to the severity of 
his disability must be considered less probative than the 
findings of skilled professionals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As discussed above, 
the recent VA audiometric findings are controlling in this 
case, and these findings are consistent with a noncompensable 
rating.  See Lendenmann, 3 Vet. App. at 345.  In short 
therefore, as the probative weight of the negative evidence 
exceeds that of the positive, entitlement to a compensable 
rating for bilateral hearing loss must be denied.  See 
Gilbert, 1 Vet. App. at 49.  


ORDER

The reduction of a 10 percent rating for bilateral hearing 
loss to a noncompensable rating was proper, and the appeal to 
this extent is denied. 

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



